Exhibit 10.1

THIRD AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

THIS THIRD AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into as of May 14, 2007, by and among VALENTIS, INC., a Delaware
corporation (“Parent”), VALENTIS HOLDINGS, INC., a Delaware corporation and
direct wholly-owned subsidiary of Parent (“Merger Sub”), and URIGEN N.A., INC.,
a Delaware corporation (“Urigen”).

Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of October 5, 2006, as amended February 1, 2007 and March 28, 2007, by and among
Parent, Merger Sub and Urigen (the “Merger Agreement”).  Capitalized terms used
and not otherwise defined herein shall have the respective meaning ascribed to
such terms in the Merger Agreement.

WHEREAS, Parent, Merger Sub, and Urigen wish to amend the terms of the Merger
Agreement as more fully set forth under Section I of this Amendment.

NOW, THEREFORE, in consideration of the agreements, provisions and consents
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the parties hereto agree as
follows:


I.              AMENDMENT TO MERGER AGREEMENT

A.            Section 2.14(d) of the Merger Agreement is hereby amended and
restated in its entirety as follows:


“(D)         IN THE EVENT OF ANY LIQUIDITY SHORTFALL OR ANY NET WORTH SHORTFALL,
THE MERGER CONSIDERATION WILL BE ADJUSTED BY AN INCREASE IN THE NUMBER OF SHARES
ISSUABLE TO THE HOLDERS OF URIGEN STOCK BY AN AGGREGATE AMOUNT EQUAL TO THE
AMOUNT OF THE LIQUIDITY SHORTFALL OR NET WORTH SHORTFALL (WHICHEVER IS GREATER)
DIVIDED BY THE WEIGHTED 30-DAY AVERAGE PRICE OF PARENT STOCK AS QUOTED ON THE
NASDAQ CAPITAL MARKET CALCULATED FOR THE 30-DAY PERIOD IMMEDIATELY PRIOR TO THE
FIRST PUBLIC ANNOUNCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(THE “SHORTFALL SHARES”) AND SUCH SHORTFALL SHARES SHALL BE ISSUED PRO RATA TO
THE URIGEN STOCKHOLDERS (THE “CLOSING ADJUSTMENT”).  NO FRACTIONAL SHORTFALL
SHARES SHALL BE ISSUED AND ANY FRACTIONAL SHORTFALL SHARE AMOUNT TO WHICH THE
HOLDERS OF URIGEN STOCK WOULD BE ENTITLED TO AS A RESULT OF SUCH CLOSING
ADJUSTMENT SHALL INSTEAD BE PAID IN CASH (WITHOUT INTEREST) IN A MANNER
CONSISTENT WITH SECTION 2.9 OF THIS AGREEMENT.”


B.            SECTION 14.1(D)(I) OF THE MERGER AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

“(i)          if the Effective Time of the Merger has not occurred on or prior
to June 30, 2007 (the “Termination Date”); provided, that the right to terminate
this Agreement pursuant to this clause shall not be available to any party whose
failure to fulfill any material obligation of this Agreement or other material
breach of this Agreement has been the cause of, or resulted in, the failure of
the Effective Time of the Merger to have occurred on or prior to the aforesaid
date;”


--------------------------------------------------------------------------------



II.            MISCELLANEOUS PROVISIONS


A.            REMAINING TERMS UNAFFECTED.  EXCEPT FOR THE AMENDMENTS TO THE
MERGER AGREEMENT SET FORTH HEREIN, ALL OTHER PROVISIONS OF THE MERGER AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE INCORPORATED HEREIN AS IF FULLY
SET FORTH HEREIN.


B.            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF, EXCEPT TO THE
EXTENT THAT SECTION 2709 OF THE DELAWARE CODE WOULD REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF THE STATE OF DELAWARE.


C.            COUNTERPARTS AND FACSIMILE SIGNATURE.  THIS AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS
AMENDMENT MAY BE EXECUTED BY FACSIMILE SIGNATURE.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AMENDMENT AS OF THE
DATE FIRST ABOVE WRITTEN.

 

VALENTIS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Benjamin F. McGraw, III

 

 

 

 

Benjamin F. McGraw, III
Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

 

VALENTIS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Benjamin F. McGraw, III

 

 

 

 

Benjamin F. McGraw, III
Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

 

URIGEN N.A., INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Martin E. Shmagin

 

 

 

 

Martin E. Shmagin
Chief Financial Officer

 


--------------------------------------------------------------------------------